          Case 3:15-cv-05346-BJR Document 397 Filed 11/01/18 Page 1 of 1

                                                                                FILED
                       UNITED STATES COURT OF APPEALS                            NOV 01 2018

                                                                            MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




 FREDRICK THOMAS; et al.,                           No.    18-35040

                Plaintiffs-Appellees,               D.C. No. 3:15-cv-05346-BJR
                                                    Western District of Washington,
 v.                                                 Tacoma

 JASON CANNON; et al.,
                                                    ORDER
                Defendants-Appellants.


         Appellants’ motion to dismiss this appeal voluntarily (docket #48) is
granted. Fed. R. App. P. 42(b). The parties shall bear their own fees and costs on
appeal.
         This order served on the district court shall act as and for the mandate of this
court.


                                          FOR THE COURT:

                                          By: Chris Goelz
                                          Circuit Mediator

11/1/18/cg/mediation




CG/Mediation
